DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 2 and 3 are objected to because of the following informalities:  
In claim 2, line 1, the term “[t]he rail fastener” lacks proper antecedent basis because claim 1 recites “[a] rail fastening apparatus” or “said fastener”. The Examiner recommends amending claim 1 to replace “said fastener” with “a rail fastener” to provide proper antecedent basis for claims 2 and 3. 
In claim 3, line 1, the term “[t]he rail fastener” lacks proper antecedent basis because claim 1 recites “[a] rail fastening apparatus” or “said fastener”. The Examiner recommends amending claim 1 to replace “said fastener” with “a rail fastener” to provide proper antecedent basis for claims 2 and 3. 
In claim 3, line 1, the term “said elongated fastener” lacks proper antecedent basis because claim 1 recites “[a] rail fastening apparatus” or “said fastener”. The Examiner recommends amending claim 3 to replace “said elongated fastener” with “said rail fastener is elongated and”. 

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duchemin (US 4,373,667).
Referring to Claim 1: Duchemin discloses a rail fastening apparatus to restrain a rail flange (R) on a tie plate (S), comprising: 
a retainer (1) mounted on said tie plate near said rail flange (Fig. 1); 
a shoulder (2) mounted on said tie plate at a distance from said retainer, said shoulder comprising a first notch above an upper surface of said tie plate (Fig. 1); and 
a resilient fastener (7) having a body length greater than said distance (Fig. 1); 
wherein said fastener (7) fits through said retainer (1) (Fig. 2) and on said shoulder (2) such that a toe of said fastener restrains said rail flange (Fig. 1).

Referring to Claim 2: Duchemin discloses a rail fastening apparatus wherein said shoulder (2) further comprises a second notch, and said second notch is between said first notch and said tie plate (see annotated Fig. 1 below).

    PNG
    media_image1.png
    359
    760
    media_image1.png
    Greyscale

Referring to Claim 3: Duchemin discloses a rail fastening apparatus wherein said elongated fastener has a U- shape, comprising a pair of elongated leg members (12, 13) separated by a base member (11) (Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over GB 1271186 (“Coombs”) in view of Duchemin.
Referring to Claim 1: Coombs teaches a rail fastening apparatus to restrain a rail flange (1), comprising:
a retainer (11) mounted near said rail flange; 

a resilient fastener (7) having a body length greater than said distance (Fig. 3); 
wherein said fastener fits through said retainer and on said shoulder such that a toe of said fastener restrains said rail flange (Fig. 3).
	Coombs does not teach a tie plate, nor does Coombs teach that the retainer and shoulder are mounted on said tie plate. However, Duchemin teaches an elastic railway fastening device, wherein the retainer (1) and shoulder (2) are mounted on a tie plate (S) (Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Coombs to use a tie plate, such as the one taught by Duchemin, in order to use Coombs fastening device on a wooden sleeper with an accompanying tie plate, rather than a concrete sleeper, because the use of wooden sleepers with accompanying tie plates is well known in the art and can be less expensive to install than concrete sleepers, which may not require tie plates.

Referring to Claim 2: Coombs further teaches a rail fastening apparatus wherein said shoulder (9) further comprises a second notch (16), and said second notch is between said first notch and said tie plate (Fig. 2).

Referring to Claim 3: Coombs further teaches a rail fastening apparatus wherein said elongated fastener (7) has a U-shape, comprising a pair of elongated leg members (13, 14) separated by a base member (15) (Fig. 3).

Conclusion
The references made of record and not relied upon are considered pertinent to applicant's disclosure because they relate to elastic railway fastening devices with both a retainer and a shoulder: US-2118100; US-1995020; and DE-3207105.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858.  The examiner can normally be reached on Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617